Citation Nr: 0829590	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  00-18 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of pneumonia 
secondary to coronary artery disease (CAD), status post 
myocardial infarction (heart attack) and coronary artery 
bypass graft (CABG).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1953 to 
February 1957 and from May 1957 until retiring in June 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2001 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In support of his claim, the veteran and his wife testified 
at a hearing at the RO in September 2004 before the 
undersigned Veterans Law Judge of the Board.

In December 2004, the Board remanded the claim for service 
connection for residuals of pneumonia, in the process noting 
there were two alternative bases for this claim - 1) direct 
incurrence in service (since the veteran initially had 
alleged contracting pneumonia in 1957/58, while in the 
military), including the threshold preliminary question of 
whether he had submitted new and material evidence to reopen 
this claim since it previously had been considered and denied 
on this basis in July 1999, but not appealed; and 2) whether 
he was entitled to service connection for these claimed 
residuals on the premise they were secondary to his CAD, 
status post heart attack and CABG.  Another claim before the 
Board concerned his purported entitlement to service 
connection for a hiatal hernia, gastroesophageal reflux 
disease (GERD) and Barrett's esophagus, which the Board also 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.

A January 2007 RO decision, on remand, granted the claim for 
service connection for GERD/Barrett's esophagus with history 
of hiatal hernia and assigned a 10 percent rating for the 
disability retroactively effective from July 13, 1998.  
In response, the veteran submitted a timely notice of 
disagreement (NOD) with the initial rating in March 2007.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  And 
the RO sent him a statement of the case (SOC) in April 2007.  


He still, however, if not already, needs to submit a timely 
substantive appeal (VA Form 9 or equivalent statement) before 
the Board has jurisdiction to consider whether he is entitled 
to a higher initial rating for this condition.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302, etc. (2007).

Also in that January 2007 decision, the RO continued to deny 
the claim for service connection for residuals of pneumonia 
and returned the case to the Board for further appellate 
consideration of this remaining claim.  Unfortunately, 
the RO (AMC) only complied with some of the Board's remand 
directives.  So in August 2007 the Board again remanded the 
claim for service connection for residuals of pneumonia - but 
only to the extent this claim was predicated on a secondary 
relationship to the CAD.  See Stegall v. West, 11 Vet. App. 
268 (1998).  The other component of this claim, insofar as 
whether the veteran had submitted new and material evidence 
to reopen this claim for service connection for residuals of 
pneumonia on a direct basis, did not require further 
development and was denied in the Board's August 2007.


FINDING OF FACT

In May 2005, a VA examiner diagnosed the veteran with severe, 
chronic obstructive airways disease without any evidence of 
pneumonia.  This examiner opined that 90 percent of the 
chronic obstructive airways disease or chronic obstructive 
pulmonary disease (COPD) was due to the veteran's chronic 
smoking.  Other records show his development of pneumonia 
following heart surgery in December 2000 was an acute 
infectious process that resolved with treatment and did not 
cause any residual, chronic (permanent) disability.


CONCLUSION OF LAW

The veteran does not have chronic residuals of pneumonia that 
are proximately due to, the result of, or aggravated by his 
service-connected CAD.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in July 2002, March 2005 and August 2007:  
(1) informed the veteran of the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; (3) informed him of the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession 
pertaining to his claim, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
Dingess letter in August 2007, on remand, discussing the 
downstream disability rating and effective date elements of 
the claim and then went back and readjudicated the claim in 
the February 2008 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently 


held that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC, on remand, 
obtained all pertinent medical records identified the veteran 
and his representative indentified.  In addition, VA 
furnished the veteran a compensation examination for a 
medical nexus opinion concerning the etiology of his claimed 
pneumonia.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

Background of Original Claim

The veteran submitted his initial claim for VA benefits in 
July 1979.  While he listed residuals of pneumonia among the 
specific diseases or conditions for which he claimed service 
connection, the December 1979 rating decision inexplicably 
did not address this particular claim, which as a consequence 
left it pending.  A May 1999 deferred rating decision shows a 
review of the claims file revealed that the prior claim for 
residuals of pneumonia was not adjudicated in 1979, as it 
should have been, so the RO did so by considering this claim 
in July 1999.

The July 1999 rating decision denied service connection for 
residuals of pneumonia since the veteran's 1979 military 
retirement examination had determined he had no chronic 
respiratory condition, a normal chest X-ray, and because a VA 
examination also in 1979 was unremarkable for any chronic 
respiratory condition.  An RO letter later that same month 
informed him of that decision and of his procedural and 
appellate rights, in the event he elected to contest the 
decision by appealing it.  But he did not.  Consequently, 
that decision became final and binding on him based on the 
evidence then of record.  See 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).

In the prior August 2007 decision, the Board determined the 
veteran had not submitted new and material evidence to reopen 
this previously adjudicated, unappealed claim.  38 C.F.R. 
§ 3.156.  So the only remaining issue to consider is whether 
he is entitled to service connection for residuals of 
pneumonia on the other, secondary, basis he is alleging.



II.  Whether the Veteran is Entitled to Service Connection 
for Residuals of Pneumonia Secondary to CAD, Status Post 
Myocardial Infarction and CABG

The veteran contends he contracted pneumonia in 2000 or 
thereabouts as a result of fluid retention attributable to 
his CAD - a service-connected disability.

Disability that is proximately due to or results from another 
disease or injury for which service connection has been 
granted shall be considered a part of the original condition 
and also service connected.  See 38 C.F.R. § 3.310(a).  As 
well, when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, he shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

There are private medical records from St. Francis Hospital 
concerning treatment of the veteran's CAD.  His lungs were 
assessed as clear shortly before his myocardial infarction 
and emergency CABG in December 2000.  While in the intensive 
care unit, his treating physician noted he had an acute 
episode of cardiac failure or pneumonia and was hospitalized 
for 20 days.  December 2000 X-rays revealed infiltrates.  He 
returned to the hospital in February 2001 with symptoms of 
pneumonia and was hospitalized for six days.  February 2001 
X-rays showed a mild interstitial process with a pleural 
process on the right, and a late February 2001 X-ray showed 
probable left-sided pneumonia.  Another late February 2001 X-
ray showed scarring.  He was treated again for pneumonia in 
April 2001 for 3 days.  
X-rays in March 2001 revealed a small nodular density in the 
left mid lung.  A subsequent X-ray in April 2001 revealed 
peripheral opacities on each side.  


A comparison of the February and April 2001 X-rays revealed a 
significant improvement.  The physician indicated that the 
previously large bilateral pleural fluid collections had 
entirely resolved on the left.  The effusion on the right 
also was significantly decreased in size with a small to 
moderate effusion.  There was no evidence of significant 
mediastinal or hilar adenopathy.  But there was evidence of 
interstitial opacity persisting within the superior segment 
of the right lower lobe and some minimal opacity in the 
middle lobe.  The air space disease involving the left upper 
and lower lobes on prior examination was significantly 
improved.  The upper lobe opacity had completely resolved 
while the lower lobe opacity had almost completely resolved.  
There was no evidence of a pulmonary mass or nodule.  
The examiner indicated in the diagnosis there was no evidence 
of a pulmonary nodule, adding there was a changing pattern of 
pulmonary infiltrates as the left side had largely cleared 
with two new areas of non-confluent interstitial appearing 
opacity on the right side.  

An August 2001 report from the veteran's private doctor, 
A.P., opined that the veteran had developed pneumonia 
secondary to the heart failure in 2000 due to retention of 
fluids, and that he required hospitalizations in February and 
April 2001 for pulmonary problems.  Dr. A.P. said the veteran 
developed the pneumonia secondary to his heart attack.  In 
addition, Dr. A.P. examined the veteran in May 2004 as part 
of his clearance for surgery for prostate cancer, noting that 
a chest X-ray showed probable mild interstitial fibrosis, 
previous granulomatous disease, mild COPD, and tortuosity of 
the thoracic aorta.  His diagnoses included COPD, controlled 
with Atrovent.

For further medical comment about the residuals of pneumonia 
secondary to his CAD, VA furnished the veteran a compensation 
examination in May 2005, following two Board remands.  When 
examined, the veteran reported a productive cough with yellow 
mucoid sputum, but no hemopytsis and no anorexia.  He had 
shortness of breath on exertion climbing one and a half 
flights of stairs and walking one city block.  He used an 
Atrovent oral inhaler but did not use oxygen therapy, 
a continuous positive airway pressure (CPAP) machine or a 
nebulizer.  He also did not use long-term antibiotics or 
steroid therapy.  He had not had any period of incapacitation 
requiring bed rest and treatment by a physician for 
respiratory diseases since 2000.  He had a long history of 
smoking one to one-and-a-half packs of cigarettes a day since 
1953.  The examiner noted the relevant medical history of a 
myocardial infarction in December 2000 followed by an 
emergency CABG.  After the operation, the examiner indicated 
the veteran developed pneumonia secondary to the myocardial 
infarction or an acute episode of cardiac failure or it may 
have been both.  This examiner also reviewed the records of 
the veteran's treatment for pneumonia in December 2000 and in 
February and April 2001.

Objective findings showed the veteran's chest was of normal 
shape, but with a slight depression of the sternum that 
appeared to be pectus excavatum (related to his CABG).  His 
respirations were quiet and normal and there was no 
respiratory distress.  His chest had normal resonance to 
percussion that was equal bilaterally.  On auscultation, his 
breath sounds were clear, the air entry was equal 
bilaterally, and his breath sounds were of good intensity and 
bronchovesicular.  Chest X-rays revealed his heart and 
mediastinum to be normal.  There was no evidence of 
enlargement of the right side of his heart.  His lung fields 
were fully expanded and clear.  The impression was no acute 
parenchymal infiltration.  Arterial blood gases revealed 
oxygen saturation to be normal at 96.9.  Base excess was 2.1.  
The arterial pH was slightly high at 7.478, where normal 
range is 7.350-7.450.  PO2 was slightly low at 32.8 and the 
value for PO2 was normal, as was his HCO3 and tCO2.  An 
electrocardiogram (EKG) revealed a normal sinus rhythm ST and 
T wave abnormality considered inferior ischemia, abnormal 
EKG, but there was no evidence suggesting right ventricular 
hypertrophy or cor pulmonale.  That EKG also revealed mild 
left atrial enlargement.  In addition, there was mild 
pulmonic and mild tricuspid insufficiency and significant 
regional wall motion abnormalities with hypokinesis of the 
left ventricle with decreased ejection fraction calculated 
around 40 percent.  The examiner explained this was 
compatible with previous CABG surgery, and that there was no 
evidence of cor pulmonale and no evidence suggesting 
pulmonary hypertension or right ventricular hypertrophy.  
Pulmonary function tests (PFTs) revealed severe obstructive 
airways disease and possible emphysema.  In summary, the 
examiner found evidence of severe obstructive pulmonary 
disease and probable emphysema, but not cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension.  

As such, this examiner diagnosed severe COPD without evidence 
of pneumonia.  And as for the etiology of the veteran's 
current respiratory impairment, this examiner determined that 
approximately 90 percent of the veteran's COPD is due to his 
chronic smoking.

In deciding the claim at issue, it is the Board's 
responsibility to weigh the evidence (both favorable and 
unfavorable) and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Obviously, this responsibility is more difficult when, as 
here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
And, here, there are legitimate reasons for accepting the May 
2005 VA examiner's opinion over Dr. A.P.'s to the contrary.  

The May 2005 VA examiner's opinion indicates the veteran does 
not have any current residuals of pneumonia (although he did 
in the months immediately following his CABG surgery in 2000, 
as a complication of fluid retention), and in any event that 
the overwhelming majority of his current respiratory 
impairment is not attributable to his heart attack or heart 
failure in 2000, but rather, to his chronic smoking.  This VA 
examiner's opinion was based on an independent review of the 
veteran's medical history and treatment records.  This VA 
examiner's opinion, therefore, has the proper factual 
foundation to receive a lot of weight and credibility; it was 
well informed, not predicated on unsubstantiated allegations, 
and, as mentioned, took into consideration the veteran's 
relevant medical history.


There also was a discussion of the medical rationale of the 
opinion, with mention of specific evidence in the file as to 
why the veteran's pneumonia was acute in nature and resolved 
with treatment.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

As is evident, there is no disputing the veteran developed a 
temporary bout of pneumonia following his heart attack or 
heart failure in December 2000, again, as a complication of 
the associated fluid retention.  His ensuing treatment, 
including hospitalization, went on till about April 2001.  
Dr. A.P.'s statement speaks to this correlation between the 
service-connected heart disability and consequent pneumonia.  
But Dr. A.P. does not refute the VA examiner's opinion that 
the pneumonia was merely an acute infectious process that 
resolved with treatment and ultimately did not result in any 
residual, chronic (i.e., permanent) disability.  In this 
regard, the May 2005 VA examiner found no current evidence of 
pneumonia or residuals thereof.  In fact, this examiner 
diagnosed severe COPD and emphysema.  More importantly, this 
VA examiner did not etiologically link the veteran's COPD and 
emphysema to his pneumonia in 2000 and 2001 or to his 
service-connected CAD, but instead, to his long history of 
smoking.

For the veteran to establish his entitlement to service 
connection for residuals of pneumonia, even accepting the 
correlation to his heart attack or heart failure in 2000 and 
subsequent treatment lasting into 2001, he needs to show he 
has current residuals of pneumonia.  And the results of his 
May 2005 VA examination do not demonstrate he has any current 
residuals of pneumonia.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).



While the VA examiner noted the veteran had a history of 
smoking from 1953 to 1972/1973, Dr. A.P. indicated the 
veteran did not actually quit smoking until 1990.  In any 
event, he smoked for at least 20 years and as many as 37.  
And the VA compensation examiner attributed the overwhelming 
majority (90 percent) of the veteran's current respiratory 
impairment from COPD or emphysema to his chronic smoking, not 
to his heart attack, heart failure, or residual pneumonia as 
a temporary complication that occurred in 2000 and 2001.  VA 
is expressly prohibited from granting service connection for 
claims, as here, filed after June 9, 1998, which are 
predicated on disability resulting from the chronic use of 
tobacco-based products (e.g., cigarettes, etc.).  See 38 
U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.

Furthermore, the fact that Dr. A.P. has treated the veteran 
for several years is not determinative, inasmuch as courts 
have declined to adopt a "treating physician rule" that would 
give additional evidentiary weight to the opinion of a 
treating physician. See, e.g., White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

Hence, the May 2005 VA examiner's opinion is the most 
probative with regards to the determinative issue of medical 
nexus.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  So 
the required correlation has not been established between the 
veteran's COPD/emphysema and his pneumonia in 2000 and 2001 
(or precipitating heart attack or heart failure), especially 
considering the VA examiner's contrary opinion.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); 
see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
diagnosis and relationship of that diagnosis to the veteran's 
military service is only as good and credible as the history 
on which it was predicated).



In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

The veteran is competent to proclaim having experienced 
shortness of breath, a symptom of COPD, since his heart 
attack in December 2000, but his testimony of a link between 
this condition and his pneumonia (and precipitating heart 
attack or heart failure) is not credible given the lack of 
any objective laboratory evidence confirming his allegations.  
See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

So despite the fact that the veteran has a confirmed 
diagnosis of severe COPD or emphysema, there is no persuasive 
medical nexus evidence linking this condition to his 
pneumonia or his service-connected CAD.  See Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Hence, there is no indication he has 
residuals of pneumonia, still, which are proximately due, the 
result of, or aggravated by his service-connected CAD.  
Moreover, since, for the reasons and bases discussed, 
the preponderance of the evidence is against this claim, 
there is no reasonable doubt to resolve in his favor, and his 
claim must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for residuals of pneumonia 
secondary to CAD, status post myocardial infarction and CABG, 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


